DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 6/7/22.  Claims 1, 8, and 15 are amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 recites method, comprising: determining if historical biometric data associated with a user is available; if the historical biometric data associated with the user is not available, collecting the historical biometric data associated with the user; if the historical biometric data associated with the user is available, retrieving the historical biometric data associated with the user from a memory medium; executing, by at least one processor of an information handling system, an application. The limitation of executing, by at least one processor of an information handling system, an application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “executing” in the context of this claim encompasses the user looking at historical data of another user. Similarly, the limitations of: displaying, determining, providing and reducing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 8.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more processors. The one or more processors is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 1-7 and 9-20.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0355209 A1 to Sorey et al. (hereinafter “Sorey”) in view of US Publication No. 2018/0293424 A1 to Venkataraman et al. (hereinafter “Venkataraman”).

Concerning claim 1, Sorey discloses an information handling system, comprising: at least one processor (Fig. 1B); and 
a first memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor (Fig. 1B), cause the information handling system to: 
determine if historical biometric data associated with a user is available (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data); 
if the historical biometric data associated with the user is not available, collect the historical biometric data associated with the user (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data); 
if the historical biometric data associated with the user is available, retrieve the historical biometric data associated with the user from a second memory medium (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data); 
execute, by the at least one processor, an application (paragraphs [0074]-[0078] – application displays graphic); 
display, by the application via a display, at least a portion of a graphic (paragraphs [0074]-[0078], [0086] – application displays graphic); 
determine, via a camera that converts light into digital data and that is communicatively coupled to the at least one processor, that a gaze of the user includes the at least the portion of the graphic based at least on the digital data from the camera (paragraphs [0054], [0065]-[0067], [0118] – user’s eye movements (i.e., gaze) is tracked with respect to the graphic displayed by a camera which may be an infrared camera); 
determine a stress index threshold based at least on a baseline stress index, which is determined from a plurality of mean health indicators from biometric data from a plurality of people, and based at least on the historical biometric data associated with the user (paragraphs [0086], [0091]-[0093] – baseline stress is determined based on historical data gathered); 
determine that the first stress index associated with the user has reached or exceeded the stress index threshold (paragraphs [0077], [0078], [0086], [0091]-[0093] – stress index is determined and threshold exceeding is alerted); 
provide, to the application, a notification indicating that the first stress index has reached or exceeded the threshold (paragraphs [0077], [0078], [0086], [0091]-[0093] – stress index is determined and threshold exceeding is alerted); and 
in response to the notification, reduce one or more stress inducing attributes associated with the application (paragraphs [0077], [0078], [0086], [0091]-[0093] – display is modified based on stress determination).
Sorey discloses modifying the lighting of the graphic based on stress response (see paragraphs [0074]-[0078], [0086]), however, lacks specifically disclosing, and Venkataraman discloses determine that the at least the portion of the graphic exceeds a numerical brightness threshold; determine a first stress index associated with the user based on the digital data from the camera, accounting for the at least the portion of the graphic exceeds the numerical brightness threshold (paragraphs [0128] - [0134], [0184] – user stress data (i.e., pupil dilation) is determined and adjustments to brightness on a screen are made using IR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting brightness on the screen as disclosed by Idris in the system of Venkataraman in order to provide a gaming system which is easier on the user’s vision, thereby elongating game play. 

Concerning claims 3, 10, and 17, Sorey discloses wherein the instructions further cause the information handling system to: determine the biometric data from the plurality of people; determine the plurality of mean health indicators from the biometric data from the plurality of people; and determine the baseline stress index from the plurality of mean health indicators from biometric data from the plurality of people (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data).

Concerning claims 7, and 14, Sorey discloses wherein the instructions further cause the information handling system to: determine that the first stress index associated with the user has not reached or exceeded the stress index threshold; in response to determining that the first stress index associated with the user has not reached or exceeded the stress index threshold, collect the historical biometric data associated with the user again (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data); determine a second stress index associated with the user; determine if the second stress index associated with the user has reached or exceeded the stress index threshold (paragraphs [0077], [0078], [0086], [0091]-[0093] – stress index is determined and threshold exceeding is alerted); if the second stress index associated with the user has reached or exceeded the stress index threshold, provide, to the application, a second notification indicating that the second stress index has reached or exceeded the threshold; and if the second stress index associated with the user has not reached or exceeded the stress index threshold, collect the historical biometric data associated with the user again (paragraphs [0084], [0085], [0094], [0095] – historical data is used for the user when it is available, otherwise, the system will create and collect current data).

Concerning claims 8 and 15, see the rejection to claim 1.

Claims 2, 4-6, 9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorey, Venkataraman, and further in view of US Publication No. 2020/0206631 A1 to Sumant et al. (hereinafter “Sumant”).

Concerning claims 2, 9, and 16, Sorey discloses wherein the accounting for the at least the portion of the graphic exceeding the brightness threshold includes reducing numerical weight associated with biometric measure associated with the user (paragraphs [0077], [0078], [0086], [0091]-[0093] – display is modified, including brightness, based on stress determination and weights are adjusted).  Sorey lacks specifically disclosing, however, Sumant discloses a heart rate associated with the user (paragraphs [0005], [0026], [0035] – heart rate of user is monitored).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate monitoring heart rate as disclosed by Sumant in the system of Sorey in order to provide a more accurate stress determining gaming system.

Concerning claims 4, 11, and 18, Sorey lacks specifically disclosing, however, Sumant discloses wherein the application includes a game; and wherein, to reduce the one or more stress inducing attributes associated with the application, the instructions further cause the information handling system to reduce one or more efficacies of one or more opponent non-player characters associated with the application (paragraphs [0051], [0092], [0093] – characters are modified based on the player emotions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate character modifications as disclosed by Sumant in the system of Sorey in order to provide a more accurate stress monitoring gaming system.

Concerning claims 5, 12, and 19, Sorey lacks specifically disclosing, however, Sumant discloses wherein the application includes a game; and wherein, to reduce the one or more stress inducing attributes associated with the application, the instructions further cause the information handling system to increase one or more efficacies of one or more ally non-player characters associated with the application (paragraphs [0051], [0092], [0093] – characters are modified based on the player emotions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate character modifications as disclosed by Sumant in the system of Sorey in order to provide a more accurate stress monitoring gaming system.

Concerning claims 6, 13, and 20, Sorey lacks specifically disclosing, however, Sumant discloses wherein the historical biometric data associated with the user includes one or more of a heart rate variation, a heart rate, a respiration rate, a galvanic skin response, electrodermal activity, a skin conductance response, a sympathetic skin response, a horizontal gaze nystagmus, a pupil dilation, an electrodermal response, a psychogalvanic reflex, and a skin conductance level (paragraphs [0005], [0026], [0035] – heart rate of user is monitored).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate monitoring heart rate as disclosed by Sumant in the system of Sorey in order to provide a more accurate stress determining gaming system.

Response to Arguments
Applicant's arguments filed 6/7/22 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. The claims, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more processors. The one or more processors is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
Applicant’s arguments with respect to claim(s) 1-20 for the 35 USC 103 rejections have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715